DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 20180328874; hereinafter “Li”).
Regarding claim 1, Li teaches a gas sensor (23-26; Figure 4), comprising: a substrate (23; Figure 4); a heating member (26; Figure 4) disposed on the substrate ([0084]); a sensing layer (24; Figure 4) covering the heating member (the heater 26 and the test electrode are located on the same surface of the substrate 23 and the sulfur-doped graphene 24 covers at least the test electrode 25; therefore, the sulfur-doped graphene 24 covers both the heater 26 and the test electrode; [0084]), wherein the sensing layer (24) includes a doping element of sulfur ([0084]); and two electrodes (25; Figure 4) respectively electrically connected to the sensing layer (the electrodes 25 are electrically connected to the sulfur-doped graphene 24).

Regarding claim 6, Li teaches wherein each of the two electrodes (25; Figure 4) is electrically isolated from the heating member ([0084]).

Regarding claim 8, Li teaches a method for manufacturing a gas sensor (24-26; [0071-0081]), comprising: a deposition process ([0071-0081]) stacking a heating member (heating member 26), a sensing layer (sulfur-doped graphene layer 24), and two electrodes (25) on a substrate (25) by deposition ([0071-0081]); and a doping process ([0078]) introducing a doping gas ([0078]) when depositing the sensing layer ([0074-0081]), wherein the doping gas ([0078]) includes a doping element of sulfur ([0078]).

Regarding claim 9, Li teaches wherein the doping gas ([0078]) is hydrogen sulfide ([0078]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Nagase et al. (US 2017036556; hereinafter “Nagase”).
Regarding claim 2, Li teaches wherein the heating member (26) is disposed on a first surface of the substrate ([0084]).
Li teaches the substrate having a first surface but does not expressly teach the substrate has a cavity located on a second surface opposite to the first surface of the substrate.
However, Nagase teaches the substrate (10, 21 and 22; Figure 1) has a cavity (11; Figure 1) located on a second surface opposite to the first surface of the substrate (the cavity 11 is located on a second bottom surface opposite the upper first surface of 22; See Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Nagase’s cavity located on Li’s second surface opposite to the first surface of the substrate in order to aid in concentrating the heat generated by heater to the sensing layer rather than having heat dissipated to some other surface or structure, this increases the heating distribution of the sensor and maintain its adequate performance.

Regarding claim 7, Li teaches the substrate and the heating member but does not expressly teach an insulating film disposed between the substrate and the heating member.
	However, Nagase teaches an insulating film (23; [0020, 0023]) disposed between the substrate (10, 21 and 22; Figure 1) and the heating member (80; [0023)).
	It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have Nagase’s Insulating film disposed
between Li’s substrate and heating member since is provides electrical
insulation between the substrate and heater layer, thus preventing any unwanted
electrical discharge; this avoids electric shock and short circuiting while maintaining
safety.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Dontsova et al. (“Effect of Modification/Doping on Gas Sensing Properties of SnO2”; Published 06/05/2017; hereinafter “Dontsova”).
Regarding claim 5, Li teaches the doping element in the sensing layer but does not expressly teach wherein the atomic percentage of the doping element in the sensing layer ranges from 1% to 10%.
Dontsova teaches that the atomic percentage of the doping element in a sensing layer is specifically chosen in order to increase the response to gas but too much doping leads to decreasing of gas response (Page 3, 1st and 2nd column; section labeled “Discussion”).  
The Examiner takes the position that one of ordinary skill in the art would have the requisite skill to modify the atomic percentage of the doping element in the sensing layer of Li, including an atomic percentage that ranges from 1% and 10%, per the teaching of Donstova since it would lead to the adequate and/or desired improved sensor performance, such as increased gas sensor response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2855                                                                                                                                                                                             
/HERBERT K ROBERTS/           Primary Examiner, Art Unit 2855